Matter of Langione (2016 NY Slip Op 02825)





Matter of Langione


2016 NY Slip Op 02825


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2013-00214	ON MOTION

[*1]In the Matter of James R. Langione, a suspended attorney. (Attorney Registration No. 1768704)


Motion by James R. Langione for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Langione was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 17, 1982.

DECISION & ORDER
By decision and order on application of this Court dated March 4, 2013, the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Langione, based upon the acts of professional misconduct alleged in a verified petition dated December 21, 2012. By opinion and order of this Court dated June 24, 2015, Mr. Langione was suspended from the practice of law for a period of six months (see Matter of Langione, 131 AD3d 199).
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted, effective immediately, James R. Langione is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of James R. Langione to the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court